DETAILED ACTION

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions

This application contains the following inventions or groups of inventions, which are not so inked as to form a single general inventive concept under PCT Rule 13.1. 
           Invention 1 [claims 1-21] drawn to a multi-pin / multi-well apparatus having the structure as set forth in claims1 and 18. 
           Invention 2 [claims 22-25] drawn to methods of extracting and /or measuring analytes, having the steps as recited in claim 22.
	The only technical feature that is common for the above identified inventions, is 

a plate [‘platform’] with pins protruding from the bottom surface of the plate and /or a 

multi-well plate, where at least one pin must be configured to fit into a well of the multi-

well plate. This feature does not contribute any novelty over the prior art, since it is well 

known and commonly employed in the art [see, for example, Figure 1 of Hubscher  [US 

5494830] showing upper plate [‘platform’] 32 having plural pins 30 protruding 

perpendicularly from the bottom surface of the plate, where the pins fit into 

corresponding wells of multi-well plate 75and are capable to provide the intended 

functionality as recited. Therefore, the unity of inventions is lacking. 

       Applicant is advised that a reply to this requirement must include an identification of the invention that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable is considered non-responsive unless accompanied by an election. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798